NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAVIN B. DAVIS,                                 No. 18-56202

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00654-JLS-BGS

 v.
                                                MEMORANDUM*
SAN DIEGO DISTRICT ATTORNEY; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Gavin B. Davis appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6) and based on absolute immunity.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Milstein v. Cooley, 257 F.3d 1004, 1007 (9th Cir. 2001). We affirm.

       The district court properly dismissed Davis’s action as barred by

prosecutorial immunity because Davis failed to allege facts sufficient to show that

defendants’ alleged conduct was not “intimately associated with the judicial phase

of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430 (1976); Garmon

v. County of Los Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (explaining the

application of absolute prosecutorial immunity).

       To the extent Davis’s action alleged claims against the office of the San

Diego County District Attorney, the district court correctly found that defendant is

entitled to Eleventh Amendment immunity. See Jackson v. Barnes, 749 F.3d 755,

767 (9th Cir. 2014) (district attorney’s office acts as a state office as to actions

taken in its prosecutorial capacity and is not subject to suit under § 1983).

       The district court did not abuse its discretion by denying Davis further leave

to amend because amendment would have been futile. See Chappel v. Lab. Corp.

of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       All pending motions and requests, including Davis’s request set forth in his

reply brief to “quash” the answering brief, are denied.

       AFFIRMED.


                                            2                                     18-56202